DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status

This action is in response to applicant filed on 05/31/2022.
Claims 1, 3, 12-27, 31-32, 34-37 are pending in the patent application.
Claims 1, 26, and 27 are amended. 	
	Claims 2, 4-11, 28-30, and 33 are cancelled.
Claims 35-37 are added. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 27 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al. (US 2005/0273232).

Regarding claim 27: Hill disclose a display portion of a vehicle messaging system (Fig. 1), comprising: 
a display portion comprising a break light portion (Fig. 5, item 62) and a reverse light or work light portion (Fig. 5, item 18); and 
wherein said display portion is operably configured to display a message when a vehicle brake is applied and unapplied (¶0014-0015: when applied rear brake light is displayed (hence message that brakes are being applied and when brake is unapplied display other messages).

Regarding claim 31: Hill disclose the display portion of claim 27, wherein at least a portion of the break light portion is integrally connected to at least a portion of said support or housing portion of said display portion; and/or
wherein at least a portion of said reverse light or work light portion is integrally connected to at least a portion of said support or housing portion of said display portion (Fig. 5, ¶0015).

Claim(s) 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. (US 2014/0302774).

Regarding claim 36: Burke disclose a method of operating a vehicle messaging system, comprising: 
providing a vehicle messaging system (Fig. 2, ¶0053, ¶0055, ¶0074, ¶0076); 
identifying one or more vehicles having said vehicle messaging system (¶0107) within a predetermined radius (¶0096-0098: information about the vehicle location is gather and shared (GPS readout, which implicitly have a predetermined radius (whatever communication reach the system has)).; 
selecting one or more of said one or more vehicles identified as having said vehicle messaging system (¶0108); 
inputting a message into said vehicle messaging system (¶0110); 
transmitting said message inputted into said vehicle messaging system to said one or more vehicles selected (¶0111); 
receiving said message transmitted (¶0112); and 
displaying and/or audibly reading said message received (¶0113). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12, 13, 18-24 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2014/0302774) in view of Kim et al. (US 2017/0132855)

Regarding claim 1: Burke disclose a method of operating a vehicle messaging system, comprising: 
providing a vehicle messaging system (Fig. 2, ¶0053, ¶0055, ¶0074, ¶0076); 
identifying one or more vehicles having said vehicle messaging system (¶0107); 
selecting one or more of said one or more vehicles identified as having said vehicle messaging system (¶0108); 
inputting a message into said vehicle messaging system (¶0110); 
transmitting said message inputted into said vehicle messaging system to said one or more vehicles selected (¶0111); 
receiving said message transmitted (¶0112); and 
displaying and/or audibly reading said message received (¶0113). 
Burke does not explicitly disclose wherein said method does not require said one or more vehicles to opt into a group of vehicles in order to communicate with each other.
In analogous art regarding vehicle messaging systems, Kim disclose a vehicle messaging system wherein said method does not require said one or more vehicles to opt into a group of vehicles in order to communicate with each other (Abstract).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein said method does not require said one or more vehicles to opt into a group of vehicles in order to communicate with each other, as disclose by Kim, to the vehicle messaging system of Burke. The motivation is to allow easier communication without the hazard of opting in or out of a service.

Regarding claim 3: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 1, further comprising the step of:
providing a display portion operably configured to display said message (Burke: ¶0113).

Regarding claim 12: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 1, further comprising the step of: 
providing a user interface, wherein said user interface is selectively navigable by to select a stored message and/or to input a customized message (Burke: ¶0079 and ¶0090).

Regarding claim 13: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 12, wherein said user interface of said vehicle messaging system is displayed on an information display portion of said vehicle, an infotainment system of said vehicle, and/or a heads-up display portion (Burke: ¶0100).

Regarding claim 18: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 1, further comprising the steps of: 
identifying a location of said one or more vehicle identified; and/or
tracking or monitoring said location or position of said one or more vehicles (Burke: ¶0033: each vehicle locations are display on the display of each vehicle belonging to the group (hence locations of vehicle identified are also identified).

Regarding claim 19: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 34, wherein said one or more vehicle sensors are one or more infra-red sensors, one or more sonar sensors, one or more position sensors, and/or one or more vehicle position sensors.(Burke: ¶0070)

Regarding claim 20: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 18, wherein said one or more vehicles are identified by receiving a signal transmitted from said one or more vehicles having said vehicle messaging system.(Burke: ¶0107-0109).

Regarding claim 21: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 18, further comprising the step of: identifying said vehicle that transmitted said message to said one or more vehicles (Burke: ¶0107-0109).

Regarding claim 22: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 21, further comprising the steps of selecting said vehicle that transmitted said message; inputting a reply message; transmitting said reply message inputted; receiving said reply message transmitted from said one or more vehicles by said vehicle; and displaying and/or audibly reading said reply message received (Burke: ¶0110-0113). 

Regarding claim 23: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 1, further comprising the steps of; 
identifying the geographic location of said vehicle with a GPS unit; transmitting said message inputted to a plurality of other vehicles within a pre-determined radius from said vehicle; receiving said message transmitted by said plurality of other vehicles; and displaying and/or audibly reading said message received (Burke: ¶0096-0098).

Regarding claim 24: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 23, further comprising the steps of:
inputting a reply message into said vehicle messaging system by one or more other users in one or more of said plurality of other vehicles that received said message transmitted (Burke: ¶0110: each vehicle that has been invited to join, and chooses to join the group, can communicate a message (hence reply) to the group leader to indicate that this vehicle has joined the group. ¶0113);
transmitting said reply message inputted by said one or more other users within one or more of said plurality of other vehicles (¶0110: each vehicle that has been invited to join, and chooses to join the group, can communicate a message (hence message is transmitted) to the group leader to indicate that this vehicle has joined the group.);
receiving said reply message transmitted by one or more of said plurality of other vehicles by said vehicle messaging system that transmitted said message (¶0110: each vehicle that has been invited to join, and chooses to join the group, can communicate a message to the group leader to indicate that this vehicle has joined the group. ¶0111: one of the vehicles (e.g., the first vehicle 110-1 or any or all of the other vehicles 110-2, 110-3 that belong to the group 120) generates information that is to be shared among a particular group 120 of vehicles 110-1… 110-3 that have opted to join the group 120. If information is shared between vehicle, then said reply message has been received); and Page 7Attorney Docket: 1-26153 
displaying and/or audibly reading said reply message received (¶0110: each vehicle that has been invited to join, and chooses to join the group, can communicate a message (hence message is transmitted) to the group leader to indicate that this vehicle has joined the group.).

Regarding claim 34: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 18, wherein said one or more vehicles identified are identified by using one or more vehicle sensors.  (Burke: ¶0070)

Regarding claim 35: Burke disclose a method of operating a vehicle messaging system, comprising: 
providing a vehicle messaging system (Fig. 2, ¶0053, ¶0055, ¶0074, ¶0076); 
identifying one or more vehicles having said vehicle messaging system (¶0107); 
selecting one or more of said one or more vehicles identified as having said vehicle messaging system (¶0108); 
inputting a message into said vehicle messaging system (¶0110); 
transmitting said message inputted into said vehicle messaging system to said one or more vehicles selected (¶0111); 
receiving said message transmitted (¶0112); and 
displaying and/or audibly reading said message received (¶0113). 
Burke does not explicitly disclose said vehicle are unknown vehicles.
In analogous art regarding vehicle messaging systems, Kim disclose a vehicle messaging system wherein identify unknown vehicle (Abstract: vehicle are detect based on location and proximity and not a database therefore the vehicle are unknown).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include identifying unknown, as disclose by Kim, to the vehicle messaging system of Burke. The motivation is avoid the need of a database.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2014/0302774) in view of Kim et al. (US 2017/0132855) and further in view of Hill et al. (US 2005/0273232).

Regarding claim 14: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 1, but does not explicitly disclose further comprising the step of: 
providing a selector device, wherein said selector device allows said vehicle operator and/or said one or more users of said vehicle messaging system to select a stored message to input a customized message  by into said vehicle messaging system, and/or navigate through a user interface of said vehicle messaging system.
In analogous art regarding vehicle messaging systems, Hill disclose providing a selector device (Fig. 2, item 34), wherein said selector device allows said vehicle operator and/or said one or more users of said vehicle messaging system to select a stored message to input a customized message  by into said vehicle messaging system, and/or navigate through a user interface of said vehicle messaging system (¶0011-0012).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of providing a selector device, wherein said selector device allows said vehicle operator and/or said one or more users of said vehicle messaging system to select a stored message to input a customized message  by into said vehicle messaging system, and/or navigate through a user interface of said vehicle messaging system, as disclose by Hill, to the system of the combination of Burke and Kim. The motivation is to provide more user friendly option to the user to select the message with minimal distraction from driving.

Regarding claim 15: The combination of Burke, Kim and Hill disclose the method of operating a vehicle messaging system of claim 14, wherein said selector device is a button integrally connected to a steering wheel assembly of said vehicle, is attached to at least a portion of said steering wheel assembly of said vehicle, a mobile phone, and/or a mobile computing device (Hill: ¶0013 disclose how the microphone is connected to a steering wheel assembly of said vehicle, is attached top at least a portion of said steering wheel assembly of said vehicle, a mobile phone, and/or a mobile computing device and Fig. 1 show the selector device (item 34) adjacent and connected to the microphone hence the selector is attached to at least a portion of said steering wheel assembly of said vehicle, a mobile phone, and/or a mobile computing device).

Claims 16-17 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2014/0302774) in view of Kim et al. (US 2017/0132855) and further in view of Fields et al. (US 9805601).

Regarding claim 16: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 1, but does not explicitly disclose further comprising the steps of providing a telemetrics unit and/or a GPS unit; identifying a geographic location of said message inputted into said vehicle messaging system with said GPS unit; transmitting said message to a cloud-based server by using said telemetrics unit; analyzing said message transmitted to said cloud-based server by said cloud server to determine if said message relates to a road condition and/or a traffic condition; and rerouting one or more vehicles based on said messages analyzed by said cloud- based server.
In analogous art regarding vehicle messaging systems, Fields disclose further comprising the steps of providing a telemetrics unit (Fig. 3, item 330, Col. 15, Lines 11-15) and/or a GPS unit (Fig. 3, item 320, Col. 15, Lines 41-45); 
identifying a geographic location of said message inputted into said vehicle messaging system with said GPS unit (Col. 1, Lines 66-Col. 2, Line 17);
transmitting said message to a cloud-based server (Col. 11, Lines 36-49) by using said telemetrics unit (Col. 1, Lines 66-Col. 2, Line 17); 
analyzing said message transmitted to said cloud-based server by said cloud server to determine if said message relates to a road condition and/or a traffic condition (Col. 47, Lines 4-9); and 
rerouting one or more vehicles based on said messages analyzed by said cloud- based server (Col. 62, Lines 49-55).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include steps of providing a telemetrics unit and/or a GPS unit; identifying a geographic location of said message inputted into said vehicle messaging system with said GPS unit; transmitting said message to a cloud-based server by using said telemetrics unit; analyzing said message transmitted to said cloud-based server by said cloud server to determine if said message relates to a road condition and/or a traffic condition; and rerouting one or more vehicles based on said messages analyzed by said cloud- based server, as disclose by Fields, to the method of the combination of Burke and Kim. The motivation is to alert other vehicle of hazardous conditions so alternate routes can be taken.

Regarding claim 17: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 1, but does not explicitly disclose further comprising the steps of: providing a telemetrics unit and/or a GPS unit; analyzing said message inputted into said vehicle messaging system by said vehicle message system; determining if said message inputted relates to a road condition and/or a traffic condition; identifying a geographic location of said message inputted into said vehicle messaging system relating to a road condition and/or a traffic condition; transmitting said message determined to relate to a road condition and/or a traffic condition to a cloud-based server using said telemetrics unit; and rerouting one or more vehicles based on said messages analyzed by said vehicle messaging system and/or said cloud-based server.
In analogous art regarding vehicle messaging systems, Fields disclose further comprising the steps of: providing a telemetrics unit (Fig. 3, item 330, Col. 15, Lines 11-15) and/or a GPS unit (Fig. 3, item 320, Col. 15, Lines 41-45); 
analyzing said message inputted into said vehicle messaging system by said vehicle message system (Col. 47, Lines 4-9); 
determining if said message inputted relates to a road condition and/or a traffic condition (Col. 47, Lines 4-9);
 identifying a geographic location of said message inputted into said vehicle messaging system relating to a road condition and/or a traffic condition (Col. 1, Lines 66-Col. 2, Line 17); 
transmitting said message determined to relate to a road condition and/or a traffic condition to a cloud-based server (Col. 11, Lines 36-49) using said telemetrics unit (Col. 26, Lines 11-13); and 
rerouting one or more vehicles based on said messages analyzed by said vehicle messaging system and/or said cloud-based server (Col. 62, Lines 49-55).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include steps of further comprising the steps of providing a telemetrics unit and/or a GPS unit; analyzing said message inputted into said vehicle messaging system by said vehicle message system; determining if said message inputted relates to a road condition and/or a traffic condition; identifying a geographic location of said message inputted into said vehicle messaging system relating to a road condition and/or a traffic condition; transmitting said message determined to relate to a road condition and/or a traffic condition to a cloud-based server using said telemetrics unit; and rerouting one or more vehicles based on said messages analyzed by said vehicle messaging system and/or said cloud-based server, as disclose by Fields, to the method of the combination of Burke and Kim. The motivation is to alert other vehicle of hazardous conditions so alternate routes can be taken.

Regarding claim 25: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 23, wherein said message transmitted is received by a server and then transmitted by said server to a plurality of other vehicles within a pre- determined radius of said vehicle (¶0052 and ¶0096-0098). The combination of Burke and Kim does not explicitly disclose a cloud base server. However cloud based server is well known in the art as evidence by Fields where it teaches using cloud base server in vehicle messaging systems (Col. 11, Lines 36-49).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of cloud based server, to the server of the combination of Burke and Kim, as taught by Fields, since having a limited universe of potential options (servers), the selection of any particular option (cloud based server) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of storing data, either option would have been obvious to one of ordinary skill.

Regarding claim 26: The combination of Burke and Kim disclose the method of operating a vehicle messaging system of claim 24, wherein said reply message transmitted by one or more of said plurality of other vehicles is received by said server and then transmitted by said server to said vehicle messaging system that transmitted said message (¶0052 & ¶0098). The combination of Burke and Kim does not explicitly disclose a cloud base server. However cloud based server is well known in the art as evidence by Fields where it teaches using cloud base server in vehicle messaging systems (Col. 11, Lines 36-49).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of cloud based server, to the server of the combination of Burke and Kim, as taught by Fields, since having a limited universe of potential options (servers), the selection of any particular option (cloud based server) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of storing data, either option would have been obvious to one of ordinary skill.


Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2005/0273232).

Regarding claim 32: Hill disclose the display portion of claim 27, but does not explicitly disclose wherein at least a portion of said brake light portion is disposed above said display portion and at least a portion of said reverse light or work light portion is disposed below said display portion. However it does disclose an arrangement of  at least a portion of said brake light portion and at least a portion of said reverse light or work light portion (Fig. 5). Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to rearrange the light so wherein at least a portion of said brake light portion is disposed above said display portion and at least a portion of said reverse light or work light portion is disposed below said display portion  since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. (US 2014/0302774) in view of Fields et al. (US 9805601).

Regarding claim 37: Burke disclose a method of operating a vehicle messaging system, comprising: 
providing a vehicle messaging system (Fig. 2, ¶0053, ¶0055, ¶0074, ¶0076); 
identifying one or more vehicles having said vehicle messaging system (¶0107); 
selecting one or more of said one or more vehicles identified as having said vehicle messaging system (¶0108); 
inputting a message into said vehicle messaging system (¶0110).
Burke does not but does not explicitly disclose further comprising the steps of: analyzing said message inputted into said vehicle messaging system to determine if said message inputted relates to a road condition and/or a traffic condition; and rerouting one or more vehicles based on said determination that said message inputted relates to said road condition and/or said traffic condition.
In analogous art regarding vehicle messaging systems, Fields disclose further comprising the steps of: 
analyzing said message inputted into said vehicle messaging system to determine if said message inputted relates to a road condition and/or a traffic condition (Col. 47, Lines 4-9); and 
rerouting one or more vehicles based on said determination that said message inputted relates to said road condition and/or said traffic condition. (Col. 62, Lines 49-55).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include steps of further comprising the steps of: analyzing said message inputted into said vehicle messaging system to determine if said message inputted relates to a road condition and/or a traffic condition; and rerouting one or more vehicles based on said determination that said message inputted relates to said road condition and/or said traffic condition, as disclose by Fields, to the method of Burke. The motivation is to alert other vehicle of hazardous conditions so alternate routes can be taken.

Response to Arguments

Applicant’s arguments, see remarks, filed 05/31/2022, with respect to the rejection of claim 26 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claim 26 under 35 USC 112 has been withdrawn. 

Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 35 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argue in regards to claim 36 the Burke does not teach identifying one or more vehicles having said vehicle messaging system within a predetermined radius.
	Examiner respectfully disagrees: As explained above Burke disclose in ¶0096-0098: information about the vehicle location is gather and shared (GPS readout, which implicitly have a predetermined radius (whatever communication reach the system has). Therefore it meet the limitation in question.
Applicant argue that Hill teaches away from a  display portion that display messages when the brakes is applied and unapplied as it teaches displaying only messages when the break is unapplied.
	Examiner respectfully disagrees: on the broadest reasonable interpretation, a light of a certain color or merely lighted up, is considered a message. As applicant well put it, Hill teaches displaying messages when the break is unapplied. When the break is applied, a light is light up, which is considered a messages that a brake is being applied, therefore, it teaches the limitation in question. 

Applicant argue that Fields does not teach the limitation of claim 16-17 and 25-26 because essentially the Fields reference discloses collecting sensor data and detecting whether any anomalous conditions exist, and transmitting a message to nearby vehicle when an anomalous condition is detected and there is not mention analyzing inputted messages in to said vehicle messaging systems to determine whether the messages relate to road condition and/or traffic condition.
	Examiner respectfully disagrees: As the applicant well put it, one the data is collected, a message is transmitted to a nearby vehicle, which, consequently, will receive and inputted message about traffic/road conditions and based on that rerouting is decided. (Col. 62, Lines 49-55).
The rest of the claims are essentially based on the same argument already discussed and addressed above.


Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689